Citation Nr: 1417640	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-46 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disorder, to include arthritis.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disorder, to include arthritis.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left ear hearing loss disability.

5.  Entitlement to service connection for bilateral tinnitus.

6.  Entitlement to an initial compensable rating for a right ear hearing loss disability.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1965 to December 1967.  The Veteran had service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (the Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a September 2010 rating decision, the RO granted the Veteran's claims of entitlement to service connection for PTSD and right ear hearing loss.  Additionally, in an April 2012 rating decision, the RO granted the Veteran's claim of entitlement to service connection for coronary artery disease.  Therefore, these claims have been resolved and are no longer before the Board on appeal.

Additionally, the Veteran's VA Form 9, Substantive Appeal, specifically limited the Veteran's appeal to the claim of entitlement to service connection for bilateral tinnitus, and the petitions to reopen claims of entitlement to service connection for hypertension, left and right knee disorders, and left ear hearing loss.  As such, those issues are the only ones properly before the Board.

Pursuant to the Veteran's request, a videoconference hearing before a member of the Board was scheduled for November 2011.  However, in a November 2011 statement, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2013).

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The issues of entitlement to service connection for bilateral tinnitus and entitlement to a compensable rating for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2004 rating decision that denied the Veteran's claim of entitlement to hypertension, on the grounds that there was no evidence of an in-service complaint of or treatment for hypertension, nor evidence of a relationship between his hypertension and his service, was not appealed.

2.  A September 2004 rating decision that denied the Veteran's claim of entitlement to service connection for left ear hearing loss, on the grounds that there was no current disability for VA rating purposes, was not appealed.

3.  A September 2004 rating decision that denied the Veteran's claim of entitlement to service connection for a left knee disorder, on the grounds that there was no evidence of an in-service complaint of or treatment for a left knee disorder, nor evidence of a relationship between his left knee disorder and his service, was not appealed.

4.  A September 2004 rating decision that denied the Veteran's claim of entitlement to service connection for a right knee disorder, on the grounds that there was no evidence of an in-service complaint of or treatment for a right knee disorder, nor evidence of a relationship between his right knee disorder and his service, was not appealed.

5.  With respect to the petition to reopen the claims of entitlement to service connection for hypertension and left and right knee disorders, the evidence, while new, does not raise a reasonable possibility of substantiating those claims of entitlement to service connection.

6.  With respect to the petition to reopen the claim of entitlement to service connection for a left ear hearing loss disability, the evidence is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for left ear sensorineural hearing loss.

7.  The evidence does not show that the current left ear sensorineural hearing loss disability is etiologically related to a disease, injury, or event in service or that it manifested to a compensable degree within one year of discharge from service.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision that denied the Veteran's claims of entitlement to service connection for left ear hearing loss, hypertension, and left and right knee disorders is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  No new and material evidence has been added since the September 2004 rating decision that would raise a reasonable possibility of sustaining the Veteran's claims of entitlement to service connection for hypertension and left and right knee disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received; thus, the claim of entitlement to service connection for left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  A left ear hearing loss disability was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

With respect to the service connection claims for hypertension, left and right knee disorders, and left ear hearing loss, the January 2009 letter from VA notified the Veteran of the information and evidence that must be submitted to substantiate a claim for service connection and to reopen the claim based on new and material evidence, identified the specific evidence required to substantiate the elements needed for service connection that were found insufficient in the prior denial on the merits, and provided general VCAA notice for the underlying service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Here, the Veteran's service treatment records, VA medical records, private treatment records, and Social Security Disability records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

The Veteran was provided a VA examination in April 2010, and addendum opinions were obtained in April and July 2010.  As will be discussed in greater detail below, the examiner reviewed the Veteran's past medical history, considered the Veteran's present complaints, examined the Veteran, and provided an opinion supported by a rationale such that the Board can render an informed determination.  The Board, therefore, concludes that the examination report and addendum opinions are adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Petition to Reopen

In April 2004, the Veteran filed claims of entitlement to service connection for bilateral sensorineural hearing loss, hypertension, and left and right knee disorders.  VA denied the claims on the merits in a September 2004 rating decision.  The hypertension and knee disorder claims were denied on the grounds that service treatment records were silent as to any complaint of, or treatment for, hypertension or knee disorders while in service; left ear hearing loss was denied on the grounds that the record contained no findings of a hearing loss disability consistent with applicable VA regulations.  The Veteran filed a timely Notice of Disagreement, but failed to perfect his appeal or submit new and material evidence within one year, and the decision became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2004).  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2013).

In December 2008, the Veteran filed a petition to reopen his earlier claims of entitlement to service connection for bilateral hearing loss, hypertension, and left and right knee disorders.  An April 2009 rating decision declined to reopen the hearing loss, hypertension, and knee disorder claims on the basis that new and material evidence had not been submitted.  The Veteran appealed that decision.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the September 2004 denial, the evidence of record consisted of service treatment records, VA medical records from South Carolina from April 2003 through March 2004, and private medical records from Spartanburg Regional Medical Center, for the period of June 2002 through October 2002; Upstate Lung and Critical Care Specialists, dated July 2002; Cardiology Consultants, dated January 2003; and Foothills Cardiothoracic, dated July 2002.  Service connection was denied on the grounds that the record contained no evidence that the Veteran's claimed disabilities were incurred in or a result of service.

Since the September 2004 denial, the Veteran submitted additional outstanding VA medical records, which included a January 2005 audiological consultation, and Social Security Disability records, as well as an April 2010 VA audiological examination with accompanying addendum opinions.

Regarding the Veteran's petition to reopen his claims of entitlement to service connection for hypertension and left and right knee disorders, while the evidence submitted is new, it is not material as it only pertains to an already established element of service connection: current diagnosis.  Indeed, the Veteran's diagnoses of hypertension and left and right knee disorders were already of record.  Moreover, none of the newly received evidence indicates the existence of an injury, disease, or event in service with respect to hypertension or knee disorders, nor does it suggest possible causal relationships between the claimed disorders and the Veteran's service.  Thus, the evidence does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for hypertension and left and right knee disorders.  Consequently, reopening of the Veteran's claims of entitlement to service connection for hypertension and left and right knee disorders is unwarranted.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156 (2013).

With respect to the Veteran's left ear hearing loss claim, however, the evidence is new, as it was not before prior decision makers.  Additionally, it is material in that it addresses an element of service connection that the RO previously found lacking, namely the possible existence of a nexus relationship between the Veteran's current hearing loss and his military service.  Thus, reopening of that claim is warranted.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156 (2013).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, there is no presumed service connection because the Veteran's hearing loss disability did not manifest to a compensable degree within one year of service and, indeed, was not diagnosed until many years after service.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to claims for service connection for hearing loss, the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further stated that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Here, the Veteran alleges that his left ear hearing loss is due to military service.  However, the Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of left ear hearing loss.

The Board notes that service department audiometer test results prior to October 31, 1967, are assumed to have been reported in American Standards Association (ASA) units, rather than the current International Standards Organization (ISO) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.

On his December 1965 enlistment examination for the Army, a clinical evaluation of the Veteran's ears was normal.  The examination report lists three audiometric test results.  Two of the test result sections are crossed out.  The Veteran's December 1965 audiometric results, converted to the current ISO standard, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
20
30
LEFT
15
25
15
0
10

On his October 1967 separation examination, a clinical evaluation of the Veteran's ears indicated the Veteran had hearing loss in his right hear.  Audiometry revealed puretone thresholds, in decibels and converted to the current ISO standard, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
n/a
45
LEFT
20
15
20
n/a
20

According to the audiological evaluation, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
80
100
100
LEFT
30
60
90
95
105

The Veteran was afforded a VA audiological examination in April 2010.  The examiner reviewed the Veteran's service treatment records and VA records, and rendered a diagnosis of moderate to profound bilateral sensorineural hearing loss.  

Upon audiological evaluation, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
80
95
105
LEFT
50
55
95
100
100

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 64 percent in the left ear.

The examiner stated that it was not at least as likely as not that the Veteran's hearing loss disability was caused by or the result of acoustic trauma during military service.  The rationale was that while the Veteran's entrance examination was normal and his separation examination showed mild loss in the right ear at one frequency, the Veteran's current hearing impairment was much greater.  She added that the Veteran had significant history of vocational noise exposure after discharge.

The examiner provided an addendum opinion later on April 24, 2010, in which she stated that the Veteran's hearing loss was less likely as not due to any changes in levels of hearing when compared from entrance to separation examinations.  Her rationale was that current medical literature does not support delayed onset hearing loss as a result of noise exposure, adding that the Veteran's history of significant vocational noise exposure as a welder after separation was the major factor contributing to his current hearing loss.  Another addendum opinion, issued July 3, 2010, specifically addressed the threshold shifts in service of the Veteran's left ear hearing.  The examiner acknowledged the crossed-out audiological findings on the enlistment examination, noting that left ear threshold differences between entrance and separation were consistent with normal variability, but that the right ear results showed a 15 decibel shift at 4000 Hz, which was a significant change in threshold.

With respect to the first Hickson element, a current disability, the Veteran has current left ear sensorineural hearing loss.  In addition, his hearing loss meets the requirements of 38 C.F.R. § 3.385 as the Veteran has auditory frequencies that are 40 percent or greater.  Thus, the first Hickson element of a current disability is satisfied.

With respect to the second Hickson element, in-service incurrence, the Veteran claimed that the hearing loss began while he was in service.  The Veteran's DD Form 214 indicated that his Duty Military Occupational Specialty (MOS) was a HAWK Missile Crewman.  Given the duties associated with the Veteran's position, in-service exposure to hazardous noise is presumed.  Thus, the second Hickson element, in-service incurrence, is met.

The pertinent inquiry, then, is whether the Veteran's current left ear sensorineural hearing loss disability began in service or was caused by any incident of service, to include noise exposure.  The Board concludes it was not.

The Board finds the opinions as to the etiology of the Veteran's hearing loss expressed in the April 2010 VA examiner's report and subsequent addendum opinions to be of significant probative value.  The examination report and opinions were based on a review of the Veteran's VA record and service treatment records, interview of the Veteran, and an audiological evaluation.  The VA examiner acknowledged the Veteran's in-service noise exposure, but concluded that it was less likely than not that his current left ear hearing loss was related to his military service.  The examiner discussed the variability in hearing results between entrance and separation from service, the lack of acknowledgement in current medical literature of delayed onset hearing loss from traumatic noise exposure, and the Veteran's post-service job as welder, which the examiner explained was the major factor in the Veteran's current left ear hearing loss.

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  Consequently, the Board finds this report to be the most probative evidence of record as to whether the Veteran's current hearing loss disability is related to service.

The Board has considered the Veteran's contentions that his current left ear hearing loss was caused by his in-service traumatic noise exposure.  In this regard, the Veteran is certainly competent to report that he experienced difficulty hearing.  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between any current hearing loss and in-service noise exposure.

Given the Veteran's lack of demonstrated medical expertise, the Board finds the opinion of the competent medical professional to be the most probative evidence of record as to the relationship between the Veteran's current left ear sensorineural hearing loss and his military service, and the Board is of the opinion that this examination report ultimately outweighs the Veteran's contentions as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

The Veteran's contentions regarding the etiology of his hearing loss are outweighed by the separation examination as well as the VA examiner's opinion that the current hearing loss is not related to service, which was found to be based on a physical examination and review of the Veteran's history and was supported by an adequate rationale.  Thus, the third Hickson element with respect to the left ear hearing loss is not met.  The Veteran's claim of entitlement to service connection for left ear sensorineural hearing loss must therefore be denied.


ORDER

New and material evidence having not been received, reopening of the previously denied claim of entitlement to service connection for hypertension is not warranted.

New and material evidence having not been received, reopening of the previously denied claim of entitlement to service connection for a left knee disorder, to include arthritis, is not warranted.

New and material evidence having not been received, reopening of the previously denied claim of entitlement to service connection for a right knee disorder, to include arthritis, is not warranted.

New and material evidence having been received; reopening of the previously denied claim of entitlement to service connection for left ear hearing loss is warranted.

Entitlement to service connection for a left ear hearing loss disability is denied.


REMAND

With respect to the Veteran's claim of entitlement to service connection for bilateral tinnitus, the Board finds that the April 2010 examiner's report contains inconsistencies that necessitate a clarifying addendum opinion.

Specifically, the examiner concluded that the Veteran's tinnitus was not related to service, and indeed noted that the Veteran's service treatment records and separation examination contain no indication of complaints of or treatment for tinnitus.  However, the examiner also stated that the onset of the Veteran's tinnitus was during service.  The Board additionally notes that the first mention of tinnitus in the record a January 2005 audiological consultation report in which the Veteran reported experiencing tinnitus for the past several years.  Thus, the examiner provided an internally inconsistent opinion.

In response to the September 2010 rating decision granting service-connection for right ear sensorineural hearing loss, the Veteran filed a timely Notice of Disagreement with respect to the assigned disability rating.  However, a Statement of the Case with respect to the initial rating for right ear hearing loss was not issued by the RO and thus it remained pending.  As VA has yet to issue a Statement of the Case as to the issue of entitlement to a compensable rating for right ear hearing loss, the Board is obligated to remand that claim.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.29 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran a Statement of the Case as to the issue of entitlement to a compensable rating for right ear sensorineural hearing loss.  Inform the Veteran that in order to perfect an appeal of the claim entitlement to a compensable rating for right ear hearing loss, the Veteran must still timely file a substantive appeal.

2.  Thereafter, return the Veteran's claims file to the examiner who conducted his April 2010 VA examination for the purpose of obtaining an addendum medical opinion.  If the requested examiner is no longer available, another examiner should be asked to review the claims file and answer the question posed below.  Alternatively, if a new examiner determines that another reexamination would be helpful, the Veteran should be scheduled for a new examination.  The examination report must reflect that review of the claims file occurred.  Based on review of the Veteran's claims file, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was caused by or due to the Veteran's service.  In reaching a conclusion, the examiner is asked to address whether April 2010 examiner's statement that tinnitus began in service is based solely on the Veteran's reported history or on other medical evidence of record.  The examiner is also asked to reconcile his or her opinion with the Veteran's January 2005 statement indicating that he experienced tinnitus for several years, as well as the absence of tinnitus in the Veteran's service treatment records.

Any opinion offered must be accompanied by supporting rationale.

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's tinnitus claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


